Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged after she repeatedly refused a supervisor’s instructions to clean certain bathrooms. Admittedly, this task was part of her job duties. Under the circumstances, and given the record before us, there is substantial evidence to support the Board’s conclusion that claimant’s refusal was insubordinate and amounted to misconduct. Claimant’s remaining contentions have been considered and rejected as unpersuasive.
Weiss, P. J., Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.